SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

291
KA 12-01900
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JAMES BEYRAU, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


ROBERT TUCKER, PALMYRA, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (JACQUELINE MCCORMICK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Dennis M.
Kehoe, J.), rendered May 22, 2012. The judgment convicted defendant,
upon his plea of guilty, of criminal possession of marihuana in the
second degree and criminal possession of a weapon in the fourth degree
(two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Beyrau ([appeal No. 1] ___ AD3d
___ [Mar. 21, 2014]).




Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court